UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6518



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAOUL LAFOND, a/k/a Chris Lafond, a/k/a Jim,
a/k/a Jamaican Jim, a/k/a Derrick Burch, a/k/a
Fletcher Busbee, a/k/a Ronald Elie, a/k/a
Ronald Ely,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. William L. Osteen,
District Judge. (CR-96-212, CA-01-167-1)


Submitted:   May 30, 2002                  Decided:   June 10, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raoul Lafond, Appellant Pro Se. Clifton Thomas Barrett, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raoul Lafond seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   United States v. Lafond, Nos. CR-96-212; CA-01-

167-1 (M.D.N.C. filed Jan. 7, 2002 & entered Jan. 8, 2002).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2